Citation Nr: 0808826	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-42 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for coronary 
artery disease status post coronary artery bypass graft, 
currently rated as 30 percent disabling.

2.  Entitlement to special monthly compensation (SMP) on the 
basis of housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to July 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection and awarded a 30 
percent disability rating for the veteran's heart disability 
and denied special monthly compensation based on housebound 
status.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the veteran was not given notice of 
what was required to substantiate his claim for an increased 
initial rating for coronary artery disease, or what 
evidentiary burdens he must overcome with respect to this 
claim.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

Second, a review of the claims file shows that additional 
medical records should be obtained.  In correspondence dated 
in November 2004, the veteran stated that he had tests 
scheduled with Dr. Henson in December 2004.  However, the 
most recent treatment record is dated in November 2004.  He 
also stated that he sees Dr. Chmielewski every three months 
for pacemaker monitoring.  However, the only record from Dr. 
Chmielewski is a July 2001 pacemaker implantation report.  
Finally, the most recent VA medical records dated in May 2004 
indicate that he would receive additional care.  Therefore, 
additional treatment records should be obtained.

Finally, in correspondence dated in November 2004, the 
veteran stated that his heart condition has worsened 
considerably.  In June 2001, VA informed the veteran that a 
VA examination would be scheduled with respect to his 
increased rating claim.  By correspondence dated in June 
2001, the veteran informed VA that he would be unable to 
attend a VA examination at that time due to his physical 
condition and impending pacemaker operation in July 2001.  
The Board finds that the veteran provided good cause for 
failing to report for the VA examination and that a VA 
examination is needed to determine the current severity of 
the service-connected heart disease.  38 C.F.R. § 3.655(b) 
(2007).

In addition, a veteran is eligible for special monthly 
compensation if he has a service-connected disability that is 
rated as total and (1) has another service connected 
disability independently rated as 60 percent or more; or, (2) 
by reason of his service connected disabilities is 
permanently housebound.  38 U.S.C.A. § 1114(s) (West Supp. 
2007); 38 C.F.R. § 3.350(i) (2007).  Because a change in the 
rating for the veteran's coronary artery disease could result 
in a change in eligibility for special monthly compensation 
by reason of being housebound, the Board finds that the 
claims are inextricably intertwined.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to substantiate 
the claim for an increased initial rating 
for coronary artery disease, and of what 
information or evidence the veteran should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The notice should also ask the appellant 
to provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  After obtaining any necessary 
authorizations and addresses if needed, 
obtain the veteran's treatment records 
from Dr. Henson dated from November 2004 
to the present; and from Dr. Chmielewski 
from July 2001 to the present.

3.  Obtain the veteran's VA medical 
records since May 2004.

4.  Schedule the veteran for a VA 
cardiology examination to determine the 
nature and severity of his service- 
connected coronary artery disease.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Request that the 
examiner conduct all necessary testing 
including measurement's of the veteran's 
current metabolic equivalents and left 
ventricular ejection fraction.  The 
examiner should also provide an opinion as 
to whether the veteran is substantially 
confined to his dwelling and the immediate 
premises as a direct result of his 
service-connected disabilities.

5.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


______________________________________________
	Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


